Citation Nr: 0824377	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran had active military service in the U.S. Army from 
October 1949 to October 1952 and from October 1953 to October 
1956; he also served in the U. S. Air Force from January 1957 
to January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2005, by 
the Nashville, Tennessee, Regional Office (RO), which denied 
service connection for residuals of frostbite of the feet. 

In July 2006 the veteran was afforded a travel Board hearing.  
A transcript of the testimony offered at this hearing has 
been associated with the record.  

This matter was last before the Board in August 2007, when it 
was remanded for further development.  That development has 
been completed and the matter is now ready for adjudication.  


Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the Board has granted a motion for 
advancement on the docket in this case.  


FINDINGS OF FACT

The veteran incurred residuals of frostbite of the feet in 
service. 


CONCLUSION OF LAW

Service connection for residuals of frostbite of the feet is 
established.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007); see also Collette v. Brown, 82 
F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran served on active duty in the U. S. Army from 
October 1949 to October 1952 and from October 1953 to October 
1956; he also served in the U. S. Air Force from January 1957 
to January 1960.  His DD Form 214 indicates that he was 
awarded the Combat Medical Badge, the Korean Service Medal 
with 5 Bronze Stars and 1 Bronze Arrowhead Star Medal with 
"V" device.

The veteran contends that he has developed neurological 
problems in his feet as a result of frostbite he sustained 
during active service in Korea.

In a statement dated in July 2004, the veteran indicated 
that, in February 1950, the company Commander of B Company 
formed a patrol team that included 31 personnel; their task 
was to attack the Chinese from the rear.  The veteran noted 
that his unit attempted to reach the men under fire and help 
them.  He stated that they spent five hours crossing a stream 
to evaluate the wounded and deceased.  The veteran related 
that after finishing his tasks he sat down and realized that 
his clothes and boots were frozen to his body.  He noted that 
a medic from a different patrol and a corporal picked him up 
and placed him close to the fire in order to thaw out his 
clothes and boots.  The veteran stated that the medic removed 
his boots and remarked that his feet were frostbitten and 
gave him a pair of dry socks to put on until his feet were 
dry.  The veteran indicated that since that time he has 
experienced burning in his feet.

Of record is a statement from Dr. Charles A. Mitchell, dated 
in August 2004, indicating that even though the veteran had 
no sign of permanent damage from frostbite, there was no way 
that they could say that he did not have frostbite during his 
active duty.

Of record is a report of a podiatry consultation dated in May 
2006.  At this time the veteran complained of painful burning 
in all of his toes.  The veteran indicated that he was unable 
to wear socks and the bed covers touching his feet caused 
pain.  The veteran indicated that it was his belief that he 
suffered frostbite in service; he denied being involved with 
Agent Orange.  The veteran did report that he had had 
exposure to chemicals while working building a chemical plant 
and could have been exposed to chemicals.  The pertinent 
diagnosis was neuritis, tarsal tunnel syndrome, left and 
possible radiculopathy and heavy metals exposure.

Following the Board's August 2007 remand, the veteran was 
provided a VA examination in March 2008 to address the 
etiology of any residuals of cold-related injuries to the 
feet.  The examiner conducted an examination of the veteran's 
feet and diagnosed neuropathy, left lower extremity, 
peripheral, motor, and myelating sensory neuropathy.  The 
examiner noted that because there was no documentation of 
cold injury in the service medical records, she was unable to 
offer an opinion on the etiology of this diagnosis because 
any opinion made would be presumptive as based on hearsay, 
and thus speculative.  

The Board notes that the combat presumptions are applicable 
in this case.  The veteran's personnel records and awards 
clearly indicate that he participated in combat.  
Accordingly, it is taken as fact that he had frostbite of the 
feet in service.  This finding is further buttressed by the 
fact that the veteran served as a combat medic; he is 
competent to state that he suffered frostbite, which is a 
fairly easily observed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Goss v. Brown, 9 Vet. App. 
109, 113 (1996).  

Thus, the only issue to resolve is whether the evidence is at 
least in equipoise that the veteran's currently diagnosed 
disorders of the feet are attributable to in-service 
frostbite.  The Board finds that it is.  Affording the 
veteran the benefit of the doubt, service connection for 
residuals of frostbite of the feet is granted.  In this 
regard, the Board notes that the March 2008 examiner's 
conclusion was based upon the premise that there was no 
documentation that the veteran suffered frostbite of the feet 
in service.  Applying the presumptions regarding service 
incurrence, the Board has found that the veteran did indeed 
suffer frostbite of the feet in service.  Accordingly, the 
Board concludes that because the premise of the examiner's 
conclusion has been shown to be incorrect, the evidence is at 
least in equipoise that the veteran incurred residuals of 
frostbite of the feet in service.  Accordingly, the claim is 
granted.


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


